                       THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

SALMONSTATE, et al.,
                                                 Case No. 3:19-cv-00267-SLG
                              Plaintiffs,
                                                 [PROPOSED] ORDER
                         v.                      GRANTING MOTION TO
                                                 CONSOLIDATE
CHRIS HLADICK, et al.,

                          Defendants.


      Upon consideration of Plaintiffs’ Motion to Consolidate, the Motion is

GRANTED. This action shall be consolidated with Bristol Bay Economic Development

Corporation, et al. v. Hladick, et al., 3:19-cv-00265-TMB and Trout Unlimited v. U.S.

Environmental Protection Agency, et al., 3:19-cv-00268-JWS.

      DATED this ___ day of _____________, 2019.



                                            __________________________________

                                            UNITED STATES DISTRICT JUDGE
